Case 1:19-cv-12002-RMB-AMD Document 14 Filed 09/03/19 Page 1 of 3 PageID: 116




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



  AUDRA CAPPS and DOUGLAS ROBERT          Civil No. 19-12002 (RMB/AMD)
  GIBSON, JR.,

                 Plaintiffs,

        v.

  JOSEPH DIXON, et al.,

                 Defendants.



                             SCHEDULING ORDER
          This Scheduling Order confirms the directives given to
counsel at the scheduling conference pursuant to Rule 16, Federal
Rules of Civil Procedure on September 3, 2019; and the Court noting
the following appearances: Louis C. Shapiro, Esquire, appearing on
behalf of Plaintiffs; Thomas B. Reynolds, Esquire, appearing on
behalf of Defendant Joseph Dixon; and A. Michael Barker, Esquire,
appearing on behalf of Defendants City of Millville, Bryan Orndorf
and Jody Farabella; and good cause appearing for the entry of the
within Order:

             IT IS on this 3rd day of September 2019, hereby ORDERED:

          1. The parties shall make FED.               R.   CIV.   P.   26(a)
disclosures on or before September 16, 2019.

          2. Plaintiff’s counsel shall forward a letter to the
Court by September 30, 2019, stating that the parties have
conferred pursuant to L. CIV. R. 26.1(b)(2) and 26.1(d) concerning
discovery of electronically stored information, including social
media, and advise whether the parties have agreed on computer-
based and other digital discovery matters.

          3. Initial written discovery requests shall be served by
October 15, 2019. Any responses, answers, and objections to initial
written discovery requests shall be served in accordance with Court
Rules.
Case 1:19-cv-12002-RMB-AMD Document 14 Filed 09/03/19 Page 2 of 3 PageID: 117



          4. The Court will conduct a telephone status conference
on October 16, 2019 at 2:30 P.M. Counsel for Plaintiffs shall
initiate the telephone call.

          5. The time within which to file a motion to amend the
pleadings or a motion to join new parties will expire on January
15, 2020.

          6. Pretrial factual discovery is hereby extended to June
15, 2020. All pretrial discovery shall be concluded by that date.
All discovery motions and applications pursuant to L. CIV. R.
37.1(a)(1) shall be made returnable before the expiration of
pretrial factual discovery.

          7. Depositions. All depositions are to be conducted in
accordance with the procedures set forth in the order of Judge
Gawthrop, in Hall v. Clifton Precision, 150 F.R.D. 525 (E.D. Pa.
1993).

           8. All expert reports and expert disclosures pursuant to
FED. R. CIV. P. 26(a)(2) on behalf of Plaintiffs shall be served
upon counsel for Defendants not later than July 15, 2020. All
expert reports and expert disclosures pursuant to FED. R. CIV. P.
26(a)(2) on behalf of Defendants shall be served upon counsel for
Plaintiffs not later than August 17, 2020. Each such report should
be accompanied by the curriculum vitae of the proposed expert
witness. No expert opinion testimony shall be admitted at trial
with respect to any witness for whom this procedure has not been
timely followed. Depositions of proposed expert witnesses shall be
concluded by September 18, 2020.

           For purposes of this Scheduling Order, treating
physicians shall not be considered expert witnesses and shall be
treated as fact witnesses who are, however, required to provide
reports and records concerning their treatment. However, any
doctor who is going to express an opinion as to the cause of a
particular condition or as to the future prognosis of a particular
condition shall be considered an expert subject to the requirement
of FED. R. CIV. P. 26(a)(2)(B).

          The parties shall also exchange, in accordance with the
foregoing schedule, written statements identifying all opinion
testimony counsel and the parties anticipate will be presented at
trial pursuant to FED. R. EVID. 701 and Teen-Ed v. Kimball
International, Inc., 620 F.2d 399 (3d Cir. 1980).



                                     2
Case 1:19-cv-12002-RMB-AMD Document 14 Filed 09/03/19 Page 3 of 3 PageID: 118



          9. Dispositive Motions. Dispositive motions shall be
filed with the Clerk of the Court no later than October 23, 2020.
Opposition to the motion should be served in a timely fashion.
Counsel are to follow L. CIV. R. 7.1, 7.2, 56.1 and 78.1 (Motion
Practice – Generally).

           10. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such   extensions   previously   obtained,  the   precise   reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.

          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN THE IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).



                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE


cc: Hon. Renée Marie Bumb




                                     3
